Fenghui Leasing Co., Ltd
Privacy Information       

  
Financial Sale-Back-Lease Contract


Contract No.: FHL2010SHZIND001


Lessor: Fenghui Leasing Co., Ltd
 
Contact Address: Floor3, Tower East, No.28 Inner Street, Fuxingmen, Xicheng Dst.
Beijing
 
P.O:100031
 
Tel: 010-59566399
 
Fax: 010-59566399

 
Lessee: Hailun Xing'anling Dairy Co., Ltd
 
Contact Address:  No.3, Dongan Street, North Ring Road, Hailun Town, Suihua
City, Henglongjiang province
 
P.O:152300
 
Tel: 0455-5753388
 
Fax: 0455-5753388
  
Signing data: 6/12/2010
 
Signing place:         Beijing, Xicheng Dst.

 
1

--------------------------------------------------------------------------------

 
 
Fenghui Leasing Co., Ltd
Privacy Information       

 
The parties agree after negotiations to achieve the goal of financing with the
form of Sale-Back-Lease and sign following articles of Financial Sale-Back-Lease
Contract (hereafter named as “This contract”).
 
Article 1 Nature of trade and leasing equipment
 
The parties lease back the equipment after transfer of leasing equipment
ownership, that is, the lessee transfers self-owned equipment (hereafter named
as “leasing equipment”, see appendix 2 for detailed equipment information.) to
the lessor, who will lease it back to lessee after getting equipment ownership.
 
Article 2 Purchasing of leasing equipment
 
1．
On request of lessee, the lessor purchase leasing equipment from the lessee with
the purpose of leasing back to lessor, and signs Ownership Transfer Agreement
with the lessee (see annex 3 for Ownership Transfer Agreement).

 
2．
The lessee guarantees its ownership of all leasing equipment, without setting
any debt claims, any security right and other rights burden.

 
3．
The lessee should provide the lessor all necessary leasing equipment files,
including but not limited to the ownership certificate and related no-third
party rights certificate, original copy of original leasing equipment purchase,
invoice originals, letter of undertaking of the contract and other relevant
documents.

 
4．
The lessee agrees to transfer the ownership of leasing equipment to lessor at
the price pursuant to paragraph 1 of article 1 of Ownership Transfer Agreement
(hereinafter referred to as "the transfer price").

 
5．
According to the paragraph 3 of article 2 of the Ownership Transfer Agreement,
within 5 days after the lessor pays transfer price, the lessee shall hand over
leasing equipment product quality certificate, product specifications and
relevant documents attached to the lessor.

 
Article 3 Term of lease
 
1．
The two parties agreed to confirm that, the actual lease commencement date under
this contract is the transfer price payment date stipulated in paragraph 3 of
article 2 of the ownership transfer agreement. After paying this transfer price,
the actual lease commencement date will be listed in actual rent payment list
(hereafter refer to “actual rent payment list”), and the lessee has no question
about this. The date listed in rent Payment list (hereafter refer to “rent
payment list”, see appendix 1) is predicted lease commencement date.

 
2

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
2．
Term of lease refers to the period from the actual lease commencement date to
lease expiration date listed in the table of Actual Rent Payment.


Article 4 Rental
 
1. When signing this contract, because lease commencement date is predicted
lease commencement date, rent payment date for the first phrase agreed on Rent
Payment List is predicted payment date. Within 10 days after the lessor receives
Payment Notice issued by the lessee according to paragraph 3 of article 2 of
Ownership Transfer Agreement and pays the lessee the transfer price, the lessor
shall issue Actual Rent Payment List. The lessee shall sign and accept this list
and pay on time and in full amount unconditionally by list regulation.  If the
lessee fails to sign the Actual Rent Payment List, it does not affect the
lessee’s liability to pay the rent in accordance with the list. The Actual Rent
Payment list is an integral part of this contract, and in case of inconsistence
with Rent Payment List, Actual Rent Payment List shall prevail.
 
2．Rent payment day is the rent payment day that the lessee pays rent to the
lessor regulated in Actual Rent Payment List. In case of holidays, a banking day
in advance shall prevail. At the same time, the lessee pays the expense along
with rent payment.
 
3. If on the year of lease commencement date and the same day of every year
(hereinafter referred to as the "reference day"), the people's bank of China's
benchmark lending rate of the same period is changed compared with the last year
of reference day, the lessor shall have the right to adjust the rent according
to the current financing cost and adjusted benchmark lending rate. Rent
adjustment day is the first rent payment day after reference day. After
adjusting rent based on above regulations, the lessor shall send Rent Adjustment
Notice no less than 30 days before rent adjustment. The lessee shall follow Rent
Adjustment Notice and pay rent to the lessor unconditionally.
 
4．Within the lease term, the lessee agrees unconditionally with this contract
and pays the rent and other payment on time and in full amount according to
Actual Rent Payment List. If payment of the lessee is delayed, from the payment
day on, overdue interest shall be calculated according to the payment amount at
0.5‰ for each delayed day (hereinafter referred to as "overdue interest"). The
lessor has the right to withdraw payment each time to compensate the overdue
payment of interest first, until payment of all overdue interest.
 
5. Both parties shall bear the tax item and fees arising from this contract
respectively. All tax items and fees that any government departments or
institutes collect from the lessee on this contract, shall be borne by the
lessee. And the agreed rent without accounted in the contract, in case of
payment on account by the lessor, the lessee shall pay back lessor immediately.
All tax items and fees collected or calculated on net income of the lessor shall
be borne by the lessor respectively.
 
6. Due to operation need, when the lessor transfers rent receivable under the
contract to the third party, the lessor should send out written notice to the
lessee, and the lessee shall cooperate and bear the duty of paying certain
amount under this contract to third party (assignee of the claim).
 
3

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       


Article 5 Down payment, deposits from lessees and the lease fees
 
1． Within 5 days after signing the contract, the lessee shall pay the lessor
down payment, deposits from lessees and the lease fees in accordance with the
provisions of Rent Payment List. The lease deposit from the lessee shall be used
as the guarantee of the contract. The lessee shall bear the fees along with down
payment, deposits from lessees and the lease fee.
 
2．The above lease deposit has no interest accounted, unless otherwise agreed by
the contract. After rent begins, if the lessee has no breach or default of
contract or make relief work of all breach behavior, lessor will handle lease
deposit under the regulation of Rent Payment List.
 
3． If the lessee claims to terminate or cancel the contract after paying above
down payment deposits from lessees and the lease fees to lease expire date, or
termination of contract due to the reason out of the lessor, the above down
payment deposits from lessees and the lease fees are not refundable.
 
Article 6 Lease equipment delivery and possession change
 
After the Ownership Transfer Agreement is signed by both parties, from the time
that the lessor pays transfer price according to the paragraph 3 of article 2 of
Ownership Transfer Agreement, the ownership of the leasing equipment is
transferred to the lessor. Due to that the lessee has occupied leasing
equipment; the leasing equipment has no actual occupation transfer. Since the
lessor getting the ownership, the lessor is considered to have delivered leasing
equipment to the lessee.
 
Article 7 Quality flaw of leasing equipment
 
Considering the guarantee in paragraph 2 of article 2 of this contract and the
fact that the leasing equipment is transferred to the lessor by the lessee and
rented back to the lessee by the lessor, so in case of quality flaw of leasing
equipment during leasing term, the lessor bears no liability and the lessee has
no right to recourse to the lessor. The lessee should not refuse or delay to pay
the rent due to the equipment quality defects.
 
Article 8 Ownership and right of use of leasing equipment
 
1．
Within leasing period, the lessor has ownership of the lease equipment under the
contract and its appendices. The lessor shall have the right to indicate
ownership on the lease equipment. The lessee shall regularly or by any time
provides the lessor provides use damage and maintenance condition, allowing the
lessor to understand the real condition of the lease equipment. The lessor has
the right to appoint or authorize the local three party to supervise use of
leasing equipment; on the condition of not affecting the normal operating
circumstances, regulator has the right to conduct on-the-spot inspection towards
leasing equipment. Intellectual property rights attached to or related to the
leasing equipment belongs to the right owner. Use right and other rights of the
intellectual property right shall obtain the consent of the right owner,
otherwise the tort liability arising from this shall be borne by the lessee.
This contract has no effect on the intellectual property ownership and use
right.


4

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
2．
On the condition that the lessee agrees within contract performance period and
not affect lessee’s use of leasing equipment, in accordance with the relevant
provisions of the state, he lessor may transfer all or part of the rights under
this contract, or set other rights on equipment.

 
3．
During the lease term, the lessee has the right to the full use of equipment.

 
3.1
The lessee shall place the equipment in the appropriate condition by designated
equipment manufacturers by itself or through the third party; keep good
conditions and operating conditions, with the relevant expenses borne by the
lessee.

 
3.2
The lessee should provide good leasing repair, maintenance and program design to
leasing equipment, to keep the normal condition and normal function. Lease
equipment maintenance, repair and program design shall be borne by the lessee,
and the lessee shall bear all the related expenses. If necessary of replacing
parts, only spare parts provided by leasing equipment suppliers/manufacturers
shall be used.

 
3.3
During the possession period of the lease equipment, any third party claim
arising from the lease equipment, including but not limited personal injury or
property damage caused by lease equipment shall be borne by the lessee, and the
lessor has no liability. In case of any law suit, claims, losses, and costs, the
lessee should give full compensation.

 
4. 
 During the lease term, unless by written agreement from the lessor, the lessee
has no right of sublet, lend, mortgage, pledge leasing; shall not sell or
transfer lease equipment; shall not invest to a third party with leasing
equipment; shall not leave the lease equipment detained; shall not modify or add
attachments to the equipment; shall not deliver leasing equipment away from the
prescribed or designated areas under leasing equipment details, and shall not
allow third-party  to use the lease equipment.

 
Article 9 Risk and insurance of the leasing equipment
 
1．During the whole lease term, the lessee shall bear the risk of damage to or
loss of the equipment, whatever within the scope of insurance or not covered by
insurance. In case of damage or loss situation, the lessee’s other liability
such as paying the rent under this contract shall not be influenced.
 
2．The lessee shall issue written notice to the lessor 5 working days before
signing the contract, the lessee has following options towards lease equipment
insurance matters:
 
2.1 The lessee shall apply to the insurance company and cover property all risk
to lease equipment with the first beneficiary being the lessor, and bear all
cost, and continue insurance to the performance of all obligations or
liabilities under this contract; or
 
2.2 In case that the lessee entrust lessor to handle insurance, the lessor is
still the first beneficiary. And the lessee shall pay the lessor insurance fee
according to regulation of Rent Payment List within 5 days after signing the
contract. The lessee acknowledges and agrees that the insurance expenses are
budget insurance fee. If the fee that lessor actually pays to lease equipment
insurance ((including renewed insurance) differs from expenses, the lessee shall
pay the actual insurance fee 5 days after the notification of the lessor.
 
5

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
If the lessee fails to make an option according to above agreement or chooses
insurance by its own expense but has no actual purchased insurance, the lessor
shall have the right to pay the rent at the Rent Payment List within the scope
of insurance premium, with the lessee bearing all related expenses.
 
3．During the lease term, in case of any insurance accidents, the lessee shall
immediately (within 24 hours) notify the lessor and the insurance company, and
promptly provides inspection report and all the related necessary data to the
lessor (including but not limited to ① insurance accident notice; ②Claim
application; ③Photo of the leasing equipment on the scene of the accident;
④Regular repair invoice, equipment repair list and other fees invoice such as
sue and labour fee and list, ⑤Certificate from related departments (such as
fire, public security, meteorology, etc.) According to the different insurance
accident; ⑥If necessary, provides equity transfer letter and other claim files
⑦Other relevant information with insurance accident, etc) in conjunction with
the lessor to insurance company to claim for compensation. If claim is damaged
or delayed due to the lessee’s fault, the lessee shall assume the liability for
compensation to the lessor.
 
4．In case of partial damage to the lease equipment when suffering insurance
accident, the lessee shall continue to pay the lessor rent on time and in full
amount, and the lessee shall immediately (within 24 hours) notify the lessor.
The lessor shall negotiate with the insurance company, and the appoint lessee
one of the following disposal method:
 
4.1 Recover lease equipment to fully recovered condition or normal use state.
 
4.2 Replace equipment with equal condition and performance with the leasing
equipment, and the replaced equipment shall be owned by the lessor.
 
If insurance claim is not sufficient to cover all necessary fees in 4.1 and 4.2,
the rest part shall be borne by the lessee.
 
5．After the supplier delivers the lease equipment to the lessee, if leasing
equipment encounters insurance accident with leasing equipment loss or damage to
unrepaired degree, the lessee shall firstly pay rent to the lessor on time and
in full amount unter the contract. The lessee shall immediately (within 24
hours) notify the lessor. The lessor shall negotiate with the insurance company,
and the appoint one of the following disposal method:
 
5.1 The lessor’s insurance claims and lease deposit amount directly charge
against all repayable such as overdue interest, all unpaid rent and purchase
payment. In case of insufficient payable, the lessee has the obligation to pay
insufficient part; in case of surplus, the lessor shall return to the lessee
within 10 working days after getting insurance claims. The contract shall be
automatically terminated after all payment is done under this contract.
 
6

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
5.2 In case that the lessor use insurance claims to obtain the lease equipment,
and the received insurance claim is not enough to pay obtaining price, the
insufficient part shall be borne by the lessee. Meanwhile, the two parties
continue to perform this contract.
 
6．If the leasing equipment encounters loss and damage outside the scope of
insurance, the lessee shall bear the economic loss and repair the equipment by
itself and continue to perform the contract. The lessee shall pay the rent or
pay in advance related payments after getting written consent of the lessor pay
(including but not limited to overdue interest, rent unpaid when maturity, rent
without maturity, the purchase payment leaved) after obtaining ownership of the
lease equipment, the contract equipment is terminated.
 
7．Economic loss caused by insurance accident and influence on the use of leasing
equipment, the lessee shall bear by himself, and this does not affect rent
payment on time.
 
8. If the lessee needs to replace the leasing equipment away from specified
area, the lessee shall notify the lessor and the insurance company with written
notice 5 working days before relocating the leasing equipment. Any consequences
or losses caused by the lessee’s short of notice or not timely informing, the
lessee shall undertake all the compensation liability.
 
9. Insurance disclaimer clauses, namely in case of the following matters, the
insurance company shall not compensate and the lessee shall bear all the risks.
 
（1）Stored in outdoor condition or use of reed mat, tent, ruberoid, plastic or
nylon cloth as the cover or covered leasing equipment suffering wind and frost,
cold, rain, snow, flood , hail, dust, as well as the loss caused
 
（2）Leasing equipment loss caused by operation fault of the lessee and employees.
 
（3）Any loss, fee and liability caused by intentional or major fault behavior of
the lessee and employees, as well as loss caused by theft of the relatives and
employees of the lessee.
 
（4）Losses and expenses by earthquakes and tsunamis.
 
（5）As to other losses that lead to the fact that insurance companies shall not
compensate, see leasing equipment insurance policy issued by insurance company.
 
Article 10 Breach of contract
 
If the lessee conducts any of the following behaviors, the lessee shall be
considered to violate this contract seriously.
 
1. The lessee fails to pay relevant expenses on time in full amount according to
the provisions of this contract, including but not limited to rents, down
payment, handling charges and deposits.
 
7

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
2. The lessee violates the provisions of this contract concerning the transfer,
collateralization, hypothecation and sublease of the leased equipment.
 
3. The lessee or the lessee’s guarantor provides false information in any credit
report and other financial data submitted for this contract.
 
4. The lessee closes, terminates, suspends businesses, stops production,
conducts   reorganization and merger, separates and experiences any events that
shall lead to deteriorating operation. The lessee sells and sells off its
important assets or transfers all the assets in batches. The lessee voluntarily
applies for bankruptcy, or is forced to apply for bankruptcy or enters the
process of bankruptcy.
 
5. The lessee fails to fulfill the other obligations and violates the promises
and representations of this contract. If the failure to fulfill the obligations
and the breach of contract shall not be relieved within fifteen days since the
lessor issues the notice on breach of contract.
 
Article 11 Relief methods
 
If the lessee conducts any of the above mentioned behaviors in Article 10, the
lessor has the right to adopt any one or several following relief methods to
gain reasonable economic benefits in accordance with this contract.
 
1. Require the lessee to pay the overdue interests, due and unmatured rents,
hire purchase funds and other payments immediately.
 
2. Notify the lessee to dissolve the contract, and recall and dispose leased
equipment immediately. The lessee shall not lodge a dispute on the methods and
results of the lessor’s disposal of the leased equipment. If the earnings
derived from the recall and disposal of the leased equipment can not cover the
overdue interests, due and unmatured rentals, hire purchase funds and other
payments of the lessee and the expenses arising from the recall and disposal of
leased equipment, the lessee shall be liable to compensate the lessor for the
difference.
 
3. Full-amount deposits shall not be refunded and shall not offset any payments
of the lessee.
 
4. Without legal process and notification, the lessor has the right to stop the
lessee from using the leased equipment.
 
5. Demand lessee to pay the expenses of the lessor arising from the fulfillment
and protection of the lessor’s rights stipulated in this contract, including but
not limited to litigation costs, attorney fees, agent fees, consultation and
service charges and the expenses arising from the recall and disposal of leased
equipment.
 
All the above mentioned rights and relief methods shall not exclude other rights
and relief methods stipulated by this contract and permitted by laws.
 
Article 12 Terminal option right
 
1. If the lessee never breaches the contract or all its behaviors of breach are
relieved, the lessee shall make terminal option at least five days in advance of
the day for the last payment of rent in written form in following ways:
 
1.1 If the lessee chooses to conduct hire purchase of the leased equipment, the
lessee shall pay the hire purchase fund for the leased equipment to the lessor
on the day for last payment of rent listed in the “Statement of Actual Rent
Payment”(the amount is based on the stipulation of the “Statement of Rent
Payment”) and other related expenses shall also be covered by the lessee.
 
8

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
2. If the lessee fails to notify its terminal option in written form or makes
terminal option but fails to fulfill its obligations, the lease period of this
contract will be extended automatically. During the extended lease period, the
lessee shall pay full-amount rents to the lessor in accordance with this
contract until the lessee return the leased equipment in conformity with the
provisions of this contract.
 
Article 13 Warranty
 
If necessary, the lessor shall ask the lessee to provide warranty of a third
party or in other forms. The content of warranty and the obligations of
warrantor shall be listed and signed in relevant letter of warranty.
 
Article 14 Force majeure
 
Lessor shall not be held responsible for any losses of lessee due to force
majeure. Lessee shall not refuse to pay rents for losses caused by force
majeure. Force majeure events include but are not limited to wars, labor
disputes, strikes, earthquakes, fires, floods, demonstrations, riots and
government limitations.
 
Article 15 Commitment on illegitimate interest transport
 
The lessee of this contract shall not have any illegitimate interest transport
relations with the suppliers of the leased equipment or other related legal
persons, individuals to facilitate the reach of this agreement or relevant
contracts, shall not provide and accept any illegitimate interest transport. If
the lessee break commitments, no matter the lessor knows or not, the lessor has
the right to resolve this contract and claim all the losses.
 
Article 16 Obligations of confidentiality and exception
 
Both parties of this contract hold the obligation of confidentiality over all
the materials related to this contract. The obligation of confidentiality of
lessee includes but is not limited to not divulging the lease arrangement and
other commercial secrets of the lessor to a third party. The obligation of
confidentiality of lessor includes but is not limited to not divulging the all
the examination materials submitted by the lessee to a third party. However,
because the lessor joins the state, local and industrial credit reporting
systems, the lessee shall agree to incorporate relevant information to the
related credit reporting systems through the lessor.
 
Article 17 Representations of both sides
 
On the day when both parties sign or reach the contract, both parties represent
and warrant as follows:
 
1. Both parties are companies legally registered and validly existing in
accordance with the laws of the People’s Republic of China. Both parties have
the qualification and rights to sign and fulfill this contract and all its
annexes.
 
2. Both parties have already completed all the examination, verification and
recording procedures in accordance with laws and regulations of the People’s
Republic of China and signed this contract by representatives who have been
given the authorization through proper internal examination process. This
contract shall be legally valid and bonding to both parties and enforceable
after the contract is signed by the above mentioned representatives and stamped
by the official seal or the specific seal for contract.
 
9

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
3. Both parties warrant: both parties sign and fulfill this contract, shall not
violate the laws, regulations and rules of the People’s Republic of China, shall
not violate any provisions in any verdict, order, government regulations and
organization documents that are bonding to either party. Both parties shall not
lead to the failure to fulfill any agreement or the breach of contract which is
participated by either party or is bonding to either party.
 
Article 18 Laws applied and legal jurisdiction
 
1. The titles contained in this contract are only for the convenience of writing
and shall not have influence on the meaning of any provisions and sentences.
 
2. The laws of the People’s Republic of China are applicable to this contract.
If any provision is ruled as legally null and non-enforceable, all the other
provisions continue to be effective.
 
3. All disputes in connection with this contract and its annexes shall be
settled friendly through negotiation. In case no settlement can be reached, the
case then may be submitted for people’s court which has jurisdiction over the
area where the contract is signed. All the litigation costs (including but not
limited to the legitimate attorney fees of the wining party) shall be borne by
the losing party.
 
4. If the contact address of the lessee is changed, the lessee shall notify the
lessor in time. If the lessee fails to notify the change of address to the
lesser in time in written form, the lessor shall regard the address of the
lessee recorded in this contract as contact address and send relevant notices
and documents to this address of lessee, including but not limited to Actual
Rent Payment List, notice letter on breach of contract. The lessor shall send
the above mentioned notices in the form of registered letter or express
delivery. After the seven natural days since the delivery day, the letter shall
be regarded as delivered.
 
Article 19 Contract completeness
 
1. This contract and its annexes form the complete contract on the lease of
equipment between both parties. Unless the lessor issues written consent, the
lessee shall not make any change in this contract and its annexes.
 
2. The annexes of this contract
 
 
2.1
Lease Schedule (Annex 1)

 
 
2.2
Lease equipment details (Annex 2)

 
 
2.3
Ownership transfer agreement (Annex 3)

 
Article 20 Contract comes into effect and its legal effect
 
1. This contract and its annexes shall be established since the day when both
parties sign and stamp them, and come into effect since the day when the lessor
receive full-amount down payment, deposits, and handling charges from lessee.
Since this contract comes into effect, the lessee shall not terminate and cancel
this contract in advance, unless the lessor issues written consent.
 
10

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
2. There are three originals of this contract. Lessor will hold two originals.
Leaseholder will hold one original.
 
Lessor:  Fenghui Leasing Co., Ltd
Lessee: Hailun Xing'anling Dairy Co., Ltd
   
Seal
Seal
    Signature from legal representative/authorized agent /s/ Zhang Guang Bin  
Signature from legal representative/authorized agent /s/ Yang Yong Shan  

 
11

--------------------------------------------------------------------------------


 
Annex I: Lease Schedule
 
Leased equipment description: Production line for whole milk powder and formula
mild powder
Leased equipment supplier: Heilongjiang Laoli Dairy Machinery Co.Ltd of the US
Laoli Group
Leased equipment purchase price: RMB 35 million
Leased equipment installation location:  No.3, Dongan Street, North Ring Road,
Hailun Town, Suihua City, Henglongjiang province
Expected and actual lease commencement date:  Expected lease commencement date
is in June, ××× , 2010,  expected date of first rent payment is July, ××× ,2010.
Actual lease commencement date shall be determined by the day when the lessee
signs the Lease Receipt Certificate, and the lessee agrees.
Options upon lease termination: Hire Purchase leased equipment

 
Deposits from lessee: RMB 5.25 million
Commission fee: RMB 1.05 million
First payment: RMB 0 Yuan
Deposit Premium: RMB 0 Yuan
  
Deposits from lessee, handling charges, down payment and deposit premium shall
be payed within 5 days after signing. If lessee terminates or cancels the
contract before the lease commencement date, payments shall not be refunded no
matter the lessor agrees or not. Once the contract comes into effect, handling
charges and down payment shall not be refunded. From lease commencement to
termination, if the lessee never breaches the contract or all its behaviors of
breach are relieved, the deposit from lessee shall be refunded within 5 working
days.  When the lease terminates, if the lessee never breaches the contract or
all its behaviors of breach are relieved, the lessee’s demand of paying the rest
rent with deposit shall be granted.

 
12

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
The lessor shall issue the Actual Rent Payment List based on the Rent Payment
List to the lessee when the actual lease commencement date is specified. The
Statement shall list date for each payment, the lessee shall sign the Statement
and pay rent in full amount and on time according to the provisions of the
Statement. If the lessee fails to receive or sign the Statement, the lessee must
shoulder obligations of payment. If any differences exist between the two
statements, both parties must comply with the Actual Rent Payment List.
 
Lease Period
 
Rent for each term（RMB
Yuan）
 
Lease Period
 
Rent for each term（RMB Yuan）
 
No.1
  RMB 1,112,991.00  
No.19
  RMB 1,112,991.00  
No.2
  RMB 1,112,991.00  
No.20
  RMB 1,112,991.00  
No.3
  RMB 1,112,991.00  
No.21
  RMB 1,112,991.00  
No.4
  RMB 1,112,991.00  
No.22
  RMB 1,112,991.00  
No.5
  RMB 1,112,991.00  
No.23
  RMB 1,112,991.00  
No.6
  RMB 1,112,991.00  
No.24
  RMB 1,112,991.00  
No.7
  RMB 1,112,991.00  
No.25
  RMB 1,112,991.00  
No.8
  RMB 1,112,991.00  
No.26
  RMB 1,112,991.00  
No.9
  RMB 1,112,991.00  
No.27
  RMB 1,112,991.00  
No.10
  RMB 1,112,991.00  
No.28
  RMB 1,112,991.00  
No.11
  RMB 1,112,991.00  
No.29
  RMB 1,112,991.00  
No.12
  RMB 1,112,991.00  
No.30
  RMB 1,112,991.00  
No.13
  RMB 1,112,991.00  
No.31
  RMB 1,112,991.00  
No.14
  RMB 1,112,991.00  
No.32
  RMB 1,112,991.00  
No.15
  RMB 1,112,991.00  
No.33
  RMB 1,112,991.00  
No.16
  RMB 1,112,991.00  
No.34
  RMB 1,112,991.00  
No.17
  RMB 1,112,991.00  
No.35
  RMB 1,112,991.00  
No.18
  RMB 1,112,991.00  
No.36
  RMB 1,112,991.00  



Total Rent Period: 36 Periods
Term of lease: 36 months
 
Total Contract Amount: RMB 41,157,788.00
Total Contract Amount includes down payment, handling charges and rents.
     
Payment Interval: Once every month
  
Means of payment: Payment at the end of each period



Within the lease, the lessee shall never cancel the contract and must make
unconditional promise that rent shall be remitted to the lessor’s designated
bank account five working days before the payment day. Rent shall be paid on the
nearest working day in advance in the event of holidays or weekends and the
lessee shall pay fees of payment. The designated account is 0200 2153 0920 001
5115 with the account title Fenghui Lease Co., Ltd in the Funei Outlet of
Beijing ICBC Branch. A delay in payment shall be punished with default interest
in accordance with Article 4 in the contract.
 
13

--------------------------------------------------------------------------------


 
Fenghui Leasing Co., Ltd
Privacy Information       

 
According to articles and conditions in the contract and annexes, the lessor
hereby agrees to rent out, the lessee agrees to rent the leased equipment
detailed in the contract. The contract is formed upon the signature of the legal
representative or authorized agent of both parties, and it comes into force when
the lessor receives the down payment, deposits from lessee, handling charges,
and deposit premium (if any). Once the contract comes into force, the lessee
must not terminate or cancel this contract, unless the lessor issues written
consent. If there is any contradiction between the above-mentioned provisions
and the clauses and provisions written in the contract, the above-mentioned
provisions shall govern.
 
Lessor：Fenghui Leasing Co., Ltd
Lessee: Hailun Xing'anling Dairy Co., Ltd


Seal and Signature from Legal representative / Authorized
agent                    Seal and Signature from Legal representative /
Authorized agent
 
14

--------------------------------------------------------------------------------



Fenghui Leasing Co., Ltd
Privacy Information       

 
Annex II

 
Leased Equipment Details


Leased
equipment
 
Item No/ Product
Norm
 
Number
 
Price per unit
RMB）
 
Equipment
Delivery
location 
 
Supplier/producer
Triple-effect falling-film evaporator
 
9000KG/H
 
1 unit
    27,750,000.00  
Hailun
 
US Laoli Equipment
New spray drying tower with upper ventilation
 
1500KG/H
 
1 unit
    32,850,000.00  
Hailun
 
US Laoli Equipment

 
Total purchase amount: say sixty million, six hundred thousand yuan only
Leased equipment installation location: No.3, Dongan Street, North Ring Road,
Hailun Town, Suihua City, Henglongjiang province
 
Lessor（seal）: Hailun Xing'anling Dairy Co., Ltd

Legal representative / Authorized agent（signature）:
  
Lessee（seal）：Fenghui Leasing Co., Ltd
 
Legal representative / Authorized agent（signature）:
 
15

--------------------------------------------------------------------------------


 
Annex 3
Ownership Transfer Agreement
 
Transferee: Fenghui Leasing Co., Ltd (hereafter abbreviated as “lessor” )
 
Transferer: Hailun Xing'anling Dairy Co., Ltd (hereafter abbreviated as
“lessee”)
 
The lesser shall transfer the equipment in its own possession to the lesser and
shall lease back the equipment. Both parties shall make this ownership transfer
agreement in accordance with the following provisions (hereafter referred to as
“this agreement”)
 
I.     Transferred leased equipment
 
 
Fenghui Leasing Co., Ltd
Privacy Information    

 
See annex II for The leased equipment details
 
II.    Transfer price and payment
 
1. The total price of leased equipment from the lessor to the lessee(“transfer
price”): ￥35,000,000.00 yuan(the capital form of Chinese numerals: Say
thirty-five million Yuan Only)
 
2. The lessor shall remit 50% of the transfer payment to the designated bank
account of the lessee, after the lessor receive all the down payment, deposits
,handling charges and deposit premium agreed in the Financial Sale-back-Lease
from the lessee.
 
3. The lessor shall remit 50% of the transfer payment to the designated bank
account of the lessee, after the lessor receive the Leased Equipment Receipt
Certificate, the photos of the leased equipment, the original copy of the
insurance policies of the equipment, the original purchase contract between the
lessee and 【    】, original customer copy of the full-amount value-added tax
invoice with the lessee as the title presented by  and after the lessee
presented the Payment notice.
 
Designated bank account of the lessee as follows:
 
Account name: Hailun Xing'anling Dairy Co., Ltd
 
Beneficiary bank: Hailun City Branch of Bank of China
 
Account number: 255749339118091001
 
I.     The transfer of ownership and risks
 
1. The ownership of the leased equipment shall be automatically transferred to
the lessor from the lessee, since the day when the lessor pays part of the
transfer price to the lessee, in accordance with the Clause Three of the Article
Two.
 
2. Before and after the ownership transfer, the damage and loss on the leased
equipment shall be held by the lessee, the lessor shall not hold any risk of the
leased equipment.
 
Lessor:  Fenghui Leasing Co., Ltd
Lessee: Hailun Xing'anling Dairy Co., Ltd
   
Seal
Seal

 
Signature from legal representative/authorized agent
 
Signature from legal representative/authorized agent
 
16

--------------------------------------------------------------------------------



Fenghui Leasing Co., Ltd
Privacy Information       

 
Annex 4
 
The issuance of Emerald Warrants
 
Within 10 business day after the date company receiving fund of Lease
Transaction from each phase, Emerald shall issue warrants to Feng Hui Leasing.
 
 
(i)
With expected first phase leasing funding of RMB35,000,000 (US$5,140,000 =
35000000/6.81), a total number of 934,600 (5140000*0.3/1.65) warrants should be
issued exercisable at $1.65.

 
 
(ii)
any subsequent leasing funding, the total number of warrants should be
calculated using the following formula (Number of warrants = Total Funding in
US$ x 0.3 / exercise price, For example, if a leasing funding of US$8,000,000
with exercisable price at $2.00, the total warrants should be
1,200,000=8,000,000x0.3/2.00) and issued with exercise price equal to 120% using
the previous 10 trading day average price preceding the issuance date

 
 
(iii)
All warrants should expire three (3) years from the date of issuance.

 
 
17

--------------------------------------------------------------------------------

 
